— Appeal from a judgment of the Supreme Court, Allegany County (Thomas E Brown, A.J.), entered June 11, 2007 in a proceeding pursuant to CPLR article 78. The judgment dismissed, the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition in this CPLR article 78 proceeding seeking to annul the determination of respondent New York State Division of Human Rights (Division) finding no probable cause to support the allegations of petitioner that respondent Alfred State College (College) unlawfully discriminated against him because of a disability or a perceived disability. “Upon our review of the record, we conclude that the Division properly investigated petitioner’s complaint . . . and provided petitioner with a full and fair opportunity to present evidence on his behalf and to rebut the evidence presented by [the College],” and we further conclude that the Division’s determination is supported by a rational basis and is not arbitrary or capricious (Matter of Goston v American Airlines, 295 AD2d 932, 932-933 [2002]). Present — Scudder, EJ., Hurlbutt, Lunn, Green and Gorski, JJ.